19-13866-smb          Doc 2      Filed 12/05/19       Entered 12/05/19 20:22:26               Main Document
                                                     Pg 1 of 17


Steven J. Reisman, Esq.                                        Peter A. Siddiqui, Esq. (admitted pro hac vice)
Jerry L. Hall, Esq. (admitted pro hac vice)                    KATTEN MUCHIN ROSENMAN LLP
Cindi M. Giglio, Esq.                                          525 W. Monroe Street
KATTEN MUCHIN ROSENMAN LLP                                     Chicago, IL 60661
575 Madison Avenue                                             Telephone:     (312) 902-5455
New York, NY 10022                                             Facsimile:     (312) 902-1061
Telephone:      (212) 940-8800                                 peter.siddiqui@katten.com
Facsimile:      (212) 940-8876
sreisman@katten.com
jerry.hall@katten.com
cindi.giglio@katten.com

Counsel to Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                               )
    In re:                                                     )        Chapter 11
                                                               )
    SIZMEK INC., et al.,1                                      )        Case No. 19-10971 (SMB)
                                                               )
                                      Debtors.                 )        (Jointly Administered)

                                                               )
    In re:                                                     )        Chapter 11
                                                               )
    SOLOMON ACQUISITION CORP.                                  )        Case No. 19-_________
                                                               )
                                      Debtor.                  )
                                                               )

                             STATEMENT OF FINANCIAL AFFAIRS FOR
                                 SOLOMON ACQUISITION CORP.




1
      Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sizmek Inc. (4624); Sizmek DSP, Inc. (2319); Point Roll, Inc. (3173); Sizmek Technologies,
      Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106);
      and X Plus Two Solutions, LLC (4914). The location of Debtors’ service address for purposes of these chapter
      11 cases is: Realization Services, Inc. Attn: Melanie Browne, P.O. Box 189, Bedford Hills, NY 10507.
19-13866-smb          Doc 2      Filed 12/05/19       Entered 12/05/19 20:22:26               Main Document
                                                     Pg 2 of 17




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                               )
    In re:                                                     )        Chapter 11
                                                               )
    SIZMEK INC., et al.,2                                      )        Case No. 19-10971 (SMB)
                                                               )
                                      Debtors.                 )        (Jointly Administered)

                                                               )
    In re:                                                     )        Chapter 11
                                                               )
    SOLOMON ACQUISITION CORP.                                  )        Case No. 19-_________
                                                               )
                                      Debtor.                  )
                                                               )

                     GLOBAL NOTES AND STATEMENTS OF LIMITATIONS,
                      METHODOLOGY, AND DISCLAIMERS REGARDING
                        THE DEBTORS’ SCHEDULES OF ASSETS AND
                       LIABILITIES AND STATEMENTS OF FINANCIAL
                                        AFFAIRS


        Sizmek Inc. and certain of its direct and indirect subsidiaries are debtors and debtors in
possession (collectively, the “Initial Debtors”), filed their respective Schedules of Assets and
Liabilities and Statements of Financial Affairs on April 27, 2019.

        On December 5, 2019, Solomon Acquisition Corp. (“Solomon”, and together with the
Initial Debtors, the “Debtors”), an affiliate of the Initial Debtors filed a petition for relief under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). Solomon is filings its
Schedules of Assets and Liabilities (each, a “Schedule,” and collectively, the “Schedules”) and
Statements of Financial Affairs (each, a “Statement” and collectively, the “Statements”) in the
United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
pursuant to section 521 of the Bankruptcy Code and Rule 1007 of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”).

      These Global Notes and Statements of Limitations, Methodology, and Disclaimer
Regarding the Debtors’ Schedules and Statements (collectively, the “Global Notes”) pertain to,

2
      Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sizmek Inc. (4624); Sizmek DSP, Inc. (2319); Point Roll, Inc. (3173); Sizmek Technologies,
      Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106);
      and X Plus Two Solutions, LLC (4914). The location of Debtors’ service address for purposes of these chapter
      11 cases is: Realization Services, Inc. Attn: Melanie Browne, P.O. Box 189, Bedford Hills, NY 10507.
19-13866-smb      Doc 2     Filed 12/05/19    Entered 12/05/19 20:22:26         Main Document
                                             Pg 3 of 17


and are incorporated in, and constitute an integral part of the Schedules and Statements. The Global
Notes are in addition to the specific notes set forth below with respect to the Schedules and
Statements (the “Specific Notes,” and, together with the Global Notes, the “Notes”). These Notes
should be referred to, and referenced in connection with, any review of the Schedules and
Statements.

        The Debtors’ management prepared the Schedules and Statements with the assistance of
their advisors and other professionals. The Schedules and Statements are unaudited and subject to
adjustment. In preparing the Schedules and Statements, the Debtors relied on financial data derived
from their books and records that was available at the time of preparation. The Debtors’
management team and advisors have made reasonable efforts to ensure that the Schedules and
Statements are as accurate and complete as possible under the circumstances; however, subsequent
information or discovery may result in material changes to the Schedules and Statements and errors
or omissions may exist. Notwithstanding any such discovery, new information, or errors or
omissions, the Debtors do not undertake any obligation or commitment to update the Schedules
and Statements.

        The Debtors reserve all rights to amend or supplement the Schedules and Statements
from time to time, in all respects, as may be necessary or appropriate, including the right to
dispute or otherwise assert offsets or defenses to any claim reflected on the Schedules and
Statements as to amount, liability, classification, identity of Debtor, or to otherwise subsequently
designate any claim as “disputed,” “contingent,” or “unliquidated.” Furthermore, nothing
contained in the Schedules, Statements, or Notes shall constitute a waiver of any of the Debtors’
rights or an admission of any issues, including issues with respect to their chapter 11 cases,
involving objections to claims, substantive consolidation, equitable subordination, defenses,
characterization or re-characterization of contracts and leases, assumption or rejection of
contracts and leases under the provisions of chapter 3 of the Bankruptcy Code, causes of action
arising under the provisions of chapter 5 of the Bankruptcy Code, or any other applicable state or
federal laws.

        Barry Kasoff has signed the Schedules and Statements. Mr. Kasoff is the Chief Financial
Officer of Solomon and an authorized signatory for the Debtors. In reviewing and signing the
Schedules and Statements, Mr. Kasoff necessarily has relied upon the efforts, statements and
representations of the Debtors’ advisors and various personnel employed by the Debtors. Mr.
Kasoff has not (and could not have) personally verified the accuracy of each statement and
representation contained in the Schedules and Statements, including statements and
representations concerning amounts owed to creditors, classification of such amounts and
creditor addresses.
19-13866-smb    Doc 2     Filed 12/05/19    Entered 12/05/19 20:22:26          Main Document
                                           Pg 4 of 17


                        Global Notes and Overview of Methodology

       The Schedules, Statements, and Notes should not be relied upon by any persons for
information relating to current or future financial conditions, events, or performance of
any of the Debtors or their affiliates.

1.    Description of the Cases. On March 29, 2019, each of the Initial Debtors commenced a
      voluntary case under chapter 11 of the Bankruptcy Code. The Initial Debtors are
      authorized to operate their businesses and manage their properties as debtors in
      possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On April 3,
      2019, the Bankruptcy Court entered an order authorizing the joint administration of the
      Initial Debtors’ chapter 11 cases pursuant to Bankruptcy Rule 1015(b) [Docket No. 28].
      Notwithstanding the joint administration of the Initial Debtors’ cases for procedural
      purposes, each of the Initial Debtors has filed its own Schedules and Statements. On
      April 17, 2019 the United States Trustee for the Southern District of New York appointed
      the official committee of unsecured creditors pursuant to section 1102(a)(1) of the
      Bankruptcy Code.

      On December 5, 2019 (the “Petition Date”), Solomon commenced a voluntary case
      under chapter 11 of the Bankruptcy Code. Solomon is the direct parent of Initial Debtor
      Sizmek Inc. Contemporaneously with the filing of its chapter 11 petition, Solomon filed a
      motion seeking the joint administration of its chapter 11 case with the chapter 11 cases of
      the Initial Debtors.

2.    Basis of Presentation. For financial reporting purposes, the Debtors generally prepare
      consolidated financial statements, which include information for Solomon. The
      Schedules and Statements are unaudited and reflect the Debtors’ reasonable efforts to
      report certain financial information of each Debtor on an unconsolidated basis. These
      Schedules and Statements neither purport to represent financial statements prepared in
      accordance with Generally Accepted Accounting Principles in the United States
      (“GAAP”), nor are they intended to be fully reconciled with the financial statements of
      each Debtor.

      The Debtors used reasonable efforts to attribute the assets and liabilities, certain required
      financial information, and various cash disbursements to each particular Debtor entity.
      Because the Debtors’ accounting systems, policies, and practices were developed for
      consolidated reporting purposes rather than for reporting by legal entity, however, it is
      possible that not all assets and liabilities have been recorded with the correct legal entity
      on the Schedules and Statements. Accordingly, the Debtors reserve all rights to
      supplement and amend the Schedules and Statements in this regard, including with
      respect to reallocation of assets or liabilities to any particular entity.

3.    Reporting Date. Unless otherwise noted in the specific responses, the Schedules and
      Statements generally reflect the Debtors’ books and records as of the close of business on
      the Petition Date.
19-13866-smb    Doc 2     Filed 12/05/19    Entered 12/05/19 20:22:26         Main Document
                                           Pg 5 of 17


4.    Current Values. The assets and liabilities of each Debtor are listed on the basis of the
      book value of the asset or liability in the respective Debtor’s accounting books and
      records. Unless otherwise noted, the carrying value on the Debtor’s books, rather than the
      current market value, is reflected in the Schedules and Statements.

5.    Confidentiality. There may be instances where certain information was not included due
      to the nature of an agreement between a Debtor and a third party, concerns about the
      confidential or commercially sensitive nature of certain information, or to protect the
      privacy of an individual.

6.    Consolidated Entity Accounts Payable and Disbursement Systems. As described in
      the Cash Management Motion, the Debtors utilize an integrated, centralized cash
      management system, in the ordinary course of business, to collect, concentrate, and
      disburse funds generated by their operations (the “Cash Management System”). The
      Debtors maintain a consolidated disbursements system to pay operating and
      administrative expenses through disbursement accounts.

      In the ordinary course of business, the Debtors maintain a business relationship with each
      other, which result in intercompany receivables and payables (the “Intercompany
      Claims”) arising from intercompany transactions (the “Intercompany Transactions”).
      As set forth more fully in the Cash Management Motion, the primary Intercompany
      Transactions giving rise to Intercompany Claims include expenses paid and cash
      transferred among the Debtors. The Debtors track all Intercompany Transactions in their
      accounting system, which concurrently are recorded on the applicable Debtors’ balance
      sheets. The Debtors’ accounting system requires that all general-ledger entries be
      balanced at the legal-entity level. Unless otherwise noted, the Debtors have reported the
      aggregate net intercompany balances among the Debtors as assets on Schedule A/B or as
      liabilities on Schedule E/F, as appropriate.

7.    Accuracy. The financial information disclosed herein was not prepared in accordance
      with federal or state securities laws or other applicable non-bankruptcy law or in lieu of
      complying with any periodic reporting requirements thereunder. Persons and entities
      trading in or otherwise purchasing, selling, or transferring the claims against or equity
      interests in the Debtors should evaluate this financial information in light of the purposes
      for which it was prepared. The Debtors are not liable for and undertake no responsibility
      to indicate variations from securities laws or for any evaluations of the Debtors based on
      this financial information or any other information.

8.    Net Book Value of Assets. In many instances, current market valuations are not
      maintained by or readily available to the Debtors. As such, wherever possible, net book
      values as of the Petition Date are presented. When necessary, the Debtors have indicated
      that the value of certain assets is “unknown,” “undetermined,” or “N/A.” Amounts
      ultimately realized may vary materially from net book value (or other value so ascribed).
      Accordingly, the Debtors reserve all rights to amend, supplement, and adjust the asset
      values set forth in the Schedules and Statements. As applicable, fixed assets and
      leasehold improvement assets that fully have been depreciated or amortized, or were
19-13866-smb    Doc 2     Filed 12/05/19    Entered 12/05/19 20:22:26           Main Document
                                           Pg 6 of 17


      expensed for GAAP accounting purposes, have no net book value, and, therefore, are not
      included in the Schedules and Statements.

9.    Undetermined Amounts. Claim amounts that could not readily be quantified by the
      Debtors are scheduled as “unliquidated,” “undetermined,” “unknown,” or “N/A.” The
      description of an amount as “unliquidated,” “undetermined,” “unknown,” or “N/A” is not
      intended to reflect upon the materiality of the amount.

10.   Excluded Assets and Liabilities. The Debtors believe that they have identified, but did
      not necessarily value, all material categories of assets and liabilities in the Schedules. The
      Debtors have excluded the following items from the Schedules and Statements: certain
      accrued liabilities, certain prepaid and other current assets considered to have de minimis
      or no market value, and certain other immaterial assets and liabilities.

11.   Totals. All totals that are included in the Schedules and Statements represent totals of all
      the known amounts included in the Schedules and Statements and exclude items
      identified as “unknown” or “undetermined.” If there are unknown or undetermined
      amounts, the actual totals may be materially different from the listed totals.

12.   Currency. All amounts shown in the Schedules and Statements are in U.S. Dollars,
      unless otherwise indicated.

13.   Payment of Prepetition Claims Pursuant to First Day Orders. Certain of the amounts
      included herein may not reflect amounts paid to Debtors’ secured creditors during the
      pendency of the Initial Debtors’ cases. To the extent the Debtors have paid any amount of
      the claims listed in the Schedules and Statements pursuant to any orders entered by the
      Bankruptcy Court, the Debtors reserve all rights to amend or supplement the Schedules
      and Statements or to take other action, such as filing claims objections, as is necessary
      and appropriate to avoid overpayment or duplicate payments for liabilities. Nothing
      contained herein should be deemed to alter the rights of any party in interest to contest a
      payment made pursuant to an order of the Bankruptcy Court where such order preserves
      the right to contest.

14.   Debtors’ Reservation of Rights. Nothing contained in the Schedules, Statements, or
      Notes shall constitute a waiver of any of the Debtors’ rights, including with respect to
      certain issues related to these chapter 11 cases, including, but not limited to, the
      following:

                 a. Any failure to designate a claim listed on the Debtors’ Schedules and
                    Statements as “disputed,” “contingent,” or “unliquidated” does not
                    constitute an admission by the Debtors that such amount is not “disputed,”
                    “contingent,” or “unliquidated.” The Debtors reserve the right to dispute
                    and to assert setoff rights, counterclaims, and defenses to any claim
                    reflected on the Schedules as to amount, liability, and classification, and to
                    otherwise subsequently designate any claim as “disputed,” “contingent,”
                    or “unliquidated.”
19-13866-smb   Doc 2   Filed 12/05/19    Entered 12/05/19 20:22:26          Main Document
                                        Pg 7 of 17



               b. Notwithstanding that the Debtors have made reasonable efforts to
                  correctly characterize, classify, categorize, or designate certain claims,
                  assets, executory contracts, unexpired leases, and other items reported in
                  the Schedules and Statements, the Debtors nonetheless may have
                  improperly characterized, classified, categorized, or designated certain
                  items. The Debtors thus reserve all rights to recharacterize, reclassify,
                  recategorize, or redesignate items reported in the Schedules and
                  Statements at a later time as is necessary and appropriate.

               c. The listing of a claim (i) on Schedule D as “secured,” (ii) on Schedule E/F
                  (Part 1) as “priority,” (iii) on Schedule E/F (Part 2) as “unsecured,” or (iv)
                  listing a contract or lease on Schedule G as “executory” or “unexpired”
                  does not constitute an admission by the Debtors of the legal rights of the
                  claimant, or a waiver of the Debtors’ rights to recharacterize or reclassify
                  such claim or contract pursuant to a schedule amendment, claim objection
                  or otherwise. Moreover, although the Debtors may have scheduled claims
                  of various creditors as secured claims for informational purposes, no
                  current valuation of the Debtors’ assets in which such creditors may have
                  a security interest has been undertaken. Except as provided in an order of
                  the Bankruptcy Court, the Debtors reserve all rights to dispute and
                  challenge the secured nature or amount of any such creditor’s claims or
                  the characterization of the structure of any transaction, or any document or
                  instrument related to such creditor’s claim.

               d. The claims of individual creditors for, among other things, goods,
                  products, services or taxes are listed as the amounts entered on the
                  Debtors’ books and records and may not reflect credits, allowances or
                  other adjustments due from such creditors to the Debtors. The Debtors
                  reserve all of their rights with regard to such credits, allowances and other
                  adjustments, including the right to assert claims objections and/or setoffs
                  with respect to the same.

               e. The Debtors’ businesses are part of a complex enterprise. Although the
                  Debtors have exercised reasonable efforts to ensure the accuracy of the
                  Schedules and Statements, they nevertheless may contain errors and
                  omissions. The Debtors hereby reserve all of their rights to dispute the
                  validity, status, and enforceability of any contracts, agreements, and leases
                  identified in the Debtors’ Schedules and Statements, and to amend and
                  supplement the Schedules and Statements as necessary.

               f. The Debtors further reserve all of their rights, claims, and causes of action
                  with respect to the contracts and agreements listed on the Schedules and
                  Statements, including, but not limited to, the right to dispute and challenge
                  the characterization or the structure of any transaction, document, and
                  instrument related to a creditor’s claim.
19-13866-smb    Doc 2     Filed 12/05/19    Entered 12/05/19 20:22:26         Main Document
                                           Pg 8 of 17



                 g. The Debtors exercised reasonable efforts to locate and identify guarantees
                    and other secondary liability claims (the “Guarantees”) in their executory
                    contracts, unexpired leases, secured financings, debt instruments, and
                    other agreements. Where such Guarantees have been identified, they are
                    included in the relevant Schedules and Statements. Guarantees embedded
                    in the Debtors’ executory contracts, unexpired leases, secured financings,
                    debt instruments, and other agreements may have been omitted
                    inadvertently. Thus, the Debtors reserve their rights to amend and
                    supplement the Schedules and Statements to the extent that additional
                    Guarantees are identified. In addition, the Debtors reserve the right to
                    amend the Schedules and Statements to recharacterize and reclassify any
                    such contract or claim.

                 h. Listing a contract or lease on the Debtors’ Schedules and Statements shall
                    not be deemed an admission that such contract is an executory contract,
                    such lease is an unexpired lease, or that either necessarily is a binding,
                    valid, and enforceable contract. The Debtors reserve the right to assert that
                    any contract listed on the Debtors’ Schedules and Statements does not
                    constitute an executory contract within the meaning of section 365 of the
                    Bankruptcy Code, and the right to assert that any lease so listed does not
                    constitute an unexpired lease within the meaning of section 365 of the
                    Bankruptcy Code.

                 i. Exclusion of certain intellectual property should not be construed to be an
                    admission that such intellectual property rights have been abandoned, have
                    been terminated or otherwise expired by their terms, or have been assigned
                    or otherwise transferred pursuant to a sale, acquisition, or other
                    transaction. Conversely, inclusion of certain intellectual property should
                    not be construed to be an admission that such intellectual property rights
                    have not been abandoned, have not been terminated or otherwise expired
                    by their terms, or have not been assigned or otherwise transferred pursuant
                    to a sale, acquisition, or other transaction.

15.   Global Notes Control. In the event that the Schedules or Statements differ from any of
      the foregoing Global Notes, the Global Notes shall control.

Specific Notes with Respect to the Debtors’ Schedules

1.    Schedule D. The claims listed on Schedule D, as well as the guarantees of those claims
      listed on Schedule H, arose and were incurred on various dates; a determination of the
      date upon which each claim arose or was incurred would be unduly burdensome and cost
      prohibitive. Accordingly, not all such dates are included for each claim. To the best of the
      Debtors’ knowledge, all claims listed on Schedule D arose or were incurred before the
      Petition Date.
19-13866-smb    Doc 2     Filed 12/05/19    Entered 12/05/19 20:22:26        Main Document
                                           Pg 9 of 17


      Except as otherwise agreed to or stated pursuant to a stipulation, agreed order, or general
      order entered by the Bankruptcy Court that is or becomes final, the Debtors and their
      estates reserve their right to dispute and challenge the validity, perfection, or immunity
      from avoidance of any lien purported to be granted or perfected in any specific asset to a
      creditor listed on Schedule D of any Debtor and, subject to the foregoing limitations, note
      as follows: (a) although the Debtors may have scheduled claims of various creditors as
      secured claims for informational purposes, no current valuation of the Debtors’ assets in
      which such creditors may have a lien has been undertaken; (b) the Debtors reserve all
      rights to dispute and challenge the secured nature of any creditor’s claim or the
      characterization of the structure of any such transaction or any document or instrument
      related to such creditor’s claim; and (c) the descriptions provided on Schedule D only are
      intended to be a summary. Reference to the applicable loan agreements and related
      documents is necessary for a complete description of the collateral and the nature, extent,
      and priority of any liens.

      Detailed descriptions of the Debtors’ prepetition debt structure and descriptions of
      collateral relating to the debt contained on Schedule D are contained in the Declaration of
      Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I) in Support of Chapter 11
      Petitions and First Day Pleadings, and (II) Pursuant to Local Rule 1007-2 [Docket No.
      13], and the Supplemental Declaration of Sascha Wittler, Chief Financial Officer of
      Sizmek, Inc. (I) in Support of Chapter 11 Petitions and First Day Pleadings, and (II)
      Pursuant to Local Rule 1007-2 [Docket No. 54] (together, the “Declaration”).

      Additionally, a description of Solomon Acquisition Corp. and its chapter 11 filing are
      contained in the Declaration of Barry Kasoff in Support of (I) Motion for an Order Under
      Fed. R. Bankr. P. 1015(b) Authorizing Joint Administration and Granting Related Relief
      and (II) Motion for an Order Under 11 U.S.C. § 105 Directing that Certain Orders in the
      Chapter 11 Cases of Sizmek Inc., et al. Be Made Application to the Chapter 11 Case of
      Solomon Acquisition Corp., filed December 5, 2019.

2.    Schedule H. The Debtors are party to various debt agreements, which were executed by
      the Debtors. The obligations of guarantors under prepetition, secured credit agreements
      are noted on Schedule H for each individual debtor. In the ordinary course of their
      businesses, the Debtors are involved in pending or threatened litigation and claims arising
      out of the conduct of their businesses. Some of these matters may involve multiple
      plaintiffs and defendants, some or all of whom may assert cross-claims and counter-
      claims against other parties. Because such claims are listed on each Debtor’s Schedule
      E/F and Statement 7, as applicable, they have not been set forth individually on Schedule
      H. Further, the Debtors may not have identified certain guarantees that are embedded in
      the Debtors’ executory contracts, unexpired leases, secured financings, debt instruments
      and other such agreements. No claim set forth on the Schedules and Statements of any
      Debtor is intended to acknowledge claims of creditors that are otherwise satisfied or
      discharged by other Debtors or non-Debtors. To the extent there are guarantees connected
      with any joint ventures to which the Debtors may be a party, such agreements are not
      identified in the Debtors’ Schedules. The Debtors reserve all of their rights to amend the
19-13866-smb    Doc 2     Filed 12/05/19 Entered 12/05/19 20:22:26            Main Document
                                        Pg 10 of 17


      Schedules to the extent that additional guarantees are identified or such guarantees are
      discovered to have expired or be unenforceable.
               19-13866-smb                  Doc 2       Filed 12/05/19 Entered 12/05/19 20:22:26                                    Main Document
                                                                       Pg 11 of 17
  Fill in this information to identify the case:

  Debtor name: Solomon Acquisition Corp.

  United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                          Check if this is an
  Case number:
                                                                                                                                                          amended ling


O cial Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                                        04/19


The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and
case number (if known).

Part 1:   Income

1. Gross revenue from business
     None

 Identify the beginning and ending dates of the debtor’s scal year, which may be a          Sources of revenue                                          Gross revenue
 calendar year                                                                              Check all that apply                                        (before deductions and
                                                                                                                                                        exclusions)


2. Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and royalties. List each
source and the gross revenue for each separately. Do not include revenue listed in line 1.
     None

                                                                                            Description of sources of revenue                           Gross revenue from
                                                                                                                                                        each source
                                                                                                                                                        (before deductions and
                                                                                                                                                        exclusions)


Part 2:   List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before ling this case
List payments or transfers - including expense reimbursements - to any creditor, other than regular employee compensation, within 90 days before ling this case unless the
aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
 led on or after the date of adjustment.)
     None

 Creditor’s name and address                                 Dates                          Total amount or value         Reasons for payment or transfer
                                                                                                                          Check all that apply

4. Payments or other transfers of property made within 1 year before ling this case that bene ted any insider
List payments or transfers, including expense reimbursements, made within 1 year before ling this case on debts owed to an insider or guaranteed or cosigned by an
insider unless the aggregate value of all property transferred to or for the bene t of the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3
years after that with respect to cases led on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include o cers, directors, and anyone in
control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; a liates of the debtor and insiders of such a liates; and any
managing agent of the debtor. 11 U.S.C. § 101(31).
     None

 Insider’s name and address                                  Dates                          Total amount or value         Reasons for payment or transfer

5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before ling this case, including property repossessed by a creditor, sold at a foreclosure sale,
transferred by a deed in lieu of foreclosure, or returned to the seller.
Do not include property listed in line 6.
     None

 Creditor’s name and address                                 Description of the property                                  Date                          Value of property
               19-13866-smb                Doc 2          Filed 12/05/19               Entered 12/05/19 20:22:26                        Main Document
6. Setoffs                                                                       Pg 12 of 17
List any creditor, including a bank or nancial institution, that within 90 days before ling this case set off or otherwise took anything from an account of the debtor without
permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
     None

 Creditor’s name and address                                   Description of the action creditor took                      Date action was taken          Amount

Part 3:   Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any capacity—within 1
year before ling this case.
     None

 Case title                                    Nature of case                                  Court or agency’s name and address                          Status of case

8. Assignments and receivership
List any property in the hands of an assignee for the bene t of creditors during the 120 days before ling this case and any property in the hands of a receiver, custodian, or
other court-appointed o cer within 1 year before ling this case.
     None

 Custodian’s name and address                                  Description of the property                                  Value

Part 4:   Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before ling this case unless the aggregate value of the gifts to that recipient is less
than $1,000
     None

 Recipient’s name and address                                  Description of the gifts or contributions                    Dates given                    Value

Part 5:   Losses

10. All losses from re, theft, or other casualty within 1 year before ling this case
     None

 Description of the property lost and how the loss             Amount of payments received for the loss                     Date of loss                   Value of property lost
 occurred                                                      If you have received payments to cover the loss, for
                                                               example, from insurance, government
                                                               compensation, or tort liability, list the total received.
                                                               List unpaid claims on O cial Form 106A/B
                                                               (Schedule A/B: Assets – Real and Personal
                                                               Property).

Part 6:   Certain Payments or Transfers

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the ling of this case to another
person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or ling a bankruptcy case.
     None

 Who was paid or who received the transfer?                    If not money, describe any property transferred              Dates                          Total amount or value

12. Self-settled trusts of which the debtor is a bene ciary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the ling of this case to a self-settled trust or
similar device.
Do not include transfers already listed on this statement.
     None

 Name of trust or device                                       Describe any property transferred                            Dates transfers were           Total amount or value
                                                                                                                            made
               19-13866-smb                 Doc 2         Filed 12/05/19              Entered 12/05/19 20:22:26                       Main Document
13. Transfers not already listed on this statement                               Pg 13 of 17
List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within 2 years before the
 ling of this case to another person, other than property transferred in the ordinary course of business or nancial affairs. Include both outright transfers and transfers made
as security. Do not include gifts or transfers previously listed on this statement.
     None

 Who received transfer?                                         Description of property transferred or payments            Date transfer was         Total amount or value
                                                                received or debts paid in exchange                         made

Part 7:    Previous Locations

14. Previous addresses
List all previous addresses used by the debtor within 3 years before ling this case and the dates the addresses were used.
     Does not apply

 Address                                                                                                    Dates of occupancy

Part 8:    Health Care Bankruptcies

15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
     diagnosing or treating injury, deformity, or disease, or

     providing any surgical, psychiatric, drug treatment, or obstetric care?

     No. Go to part 9.

     Yes. Fill in the information below.

 Facility name and address                                                     Nature of the business operation, including type of services the      If debtor provides
                                                                               debtor provides                                                       meals and housing,
                                                                                                                                                     number of patients in
                                                                                                                                                     debtor's care

Part 9:    Personally Identi able Information

16. Does the debtor collect and retain personally identi able information of customers?

     No.

     Yes. State the nature of the information collected and retained.

            Does the debtor have a privacy policy about that information?
                 No

                 Yes


17. Within 6 years before ling this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or pro t-sharing plan made
available by the debtor as an employee bene t?

     No. Go to Part 10.

     Yes. Does the debtor serve as plan administrator?

                 No. Go to Part 10.

                 Yes. Fill in below:
             Name of plan                                                                         Employer identi cation number of the plan


             Has the plan been terminated?
                 No

                 Yes
                 19-13866-smb                   Doc 2           Filed 12/05/19 Entered 12/05/19 20:22:26                                              Main Document
                                                                              Pg 14 of 17
Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed nancial accounts
Within 1 year before ling this case, were any nancial accounts or instruments held in the debtor’s name, or for the debtor’s bene t, closed, sold, moved, or transferred?
Include checking, savings, money market, or other nancial accounts; certi cates of deposit; and shares in banks, credit unions, brokerage houses, cooperatives,
associations, and other nancial institutions.
    None

 Financial institution name and address                                               Last 4           Type of account                   Date account was                  Last balance before
                                                                                      digits of                                          closed, sold, moved, or           closing or transfer
                                                                                      account                                            transferred
                                                                                      number

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before ling this case.
    None

 Depository institution name and address                             Names of anyone with access to it                  Description of the contents                        Does debtor still have
                                                                                                                                                                           it?

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before ling this case. Do not include facilities that are in a part of a building in which the debtor does
business.
    None

 Facility name and address                                           Names of anyone with access to it                  Description of the contents                        Does debtor still have
                                                                                                                                                                           it?

Part 11:      Property the Debtor Holds or Controls that the Debtor Does Not Own

21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list leased or rented
property
    None

 Owner’s name and address                                            Location of the property                           Description of the property                        Value

Part 12:      Details About Environmental Information

For the purpose of Part 12, the following de nitions apply:
         Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium affected (air, land, water,
           or any other medium).


           Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated, or utilized.

           Hazardous material means anything that an environmental law de nes as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders

    No.

    Yes. Provide details below.

 Case title                                         Court or agency name and address                                    Nature of the case                                 Status of case

23. Has any governmental unit otherwise noti ed the debtor that the debtor may be liable or potentially liable under or in violation of an environmental law?
    No

    Yes. Provide details below.

 Site name and address                              Governmental unit name and address                                  Environmental law, if known                        Date of notice
                 19-13866-smb               Doc 2         Filed 12/05/19            Entered 12/05/19 20:22:26                     Main Document
24. Has the debtor noti ed any governmental unit of any release of hazardous Pg  15
                                                                             material?  of 17
       No

       Yes. Provide details below.

 Site name and address                         Governmental unit name and address                       Environmental law, if known                   Date of notice

Part 13:      Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before ling this case. Include this information even if
already listed in the Schedules.

       None


 Business name and address                                    Describe the nature of the business                      Employer Identi cation number
                                                                                                                       Do not include Social Security number or ITIN.

26. Books, records, and nancial statements
26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before ling this case.
       None

 Name and address                                                                                                      Dates of service

26b. List all rms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a nancial statement within 2 years before ling
this case.
       None

 Name and address                                                                                                      Dates of service

26c. List all rms or individuals who were in possession of the debtor’s books of account and records when this case is led.
       None

 Name and address                                                                                                      If any books of account and records are unavailable,
                                                                                                                       explain why

26d. List all nancial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a nancial statement within 2 years before
 ling this case.
       None

 Name and address

27. Inventories
Have any inventories of the debtor’s property been taken within 2 years before ling this case?
       No

       Yes. Give the details about the two most recent inventories.

 Name of the person who supervised the taking of the inventory                            Date of inventory            The dollar amount and basis (cost, market, or other
                                                                                                                       basis) of each inventory

28. List the debtor’s o cers, directors, managing members, general partners, members in control, controlling shareholders, or other people in control of the debtor at the
time of the ling of this case.
 Name and Address                                                                         Position and nature of any interest         % of interest, if any

28.1        BARRY KASOFF, C/O REALIZATION SERVICES, INC., PO BOX 189, BEDFORD
            HILLS, NEW YORK 10507                                                        CHIEF FINANCIAL OFFICER



28.2        GEORGE PAPPACHEN, C/O REALIZATION SERVICES, INC., PO BOX 189,
            BEDFORD HILLS, NEW YORK 10507                                                SECRETARY



28.3        MARC HEIMOWTIZ, C/O REALIZATION SERVICES, INC., PO BOX 189,
            BEDFORD HILLS, NEW YORK 10507                                                INDEPENDENT DIRECTOR
                 19-13866-smb             Doc 2         Filed 12/05/19             Entered 12/05/19 20:22:26                       Main Document
28.4                                                                    Pg
            TOM SMITH, C/O REALIZATION SERVICES, INC., PO BOX 189, BEDFORD          16 of 17
            HILLS, NEW YORK 10507                                                        DIRECTOR


29. Within 1 year before the ling of this case, did the debtor have o cers, directors, managing members, general partners, members in control of the debtor, or
shareholders in control of the debtor who no longer hold these positions?
       No

       Yes. Identify below.

 Name and Address                                                                         Position and nature of any interest          Period during which position or
                                                                                                                                       interest was held

29.1        Name and Address                                                                                                           From                  to
            ALEX BEREGOVSKY                                                              DIRECTOR                                      3/29/2018             1/1/2019



29.2        Name and Address                                                                                                           From                  to
            ANDREW BRONSTEIN                                                             CHIEF FINANCIAL OFFICER/ DIRECTOR             3/29/2018             1/1/2019



29.3        Name and Address                                                                                                           From                  to
            ANDY HEPBURN                                                                 SECRETARY                                     3/29/2018             1/1/2019



29.4        Name and Address                                                                                                           From                  to
            DAVID BAYLOR                                                                 CHIEF OPERATING OFFICER                       9/1/2016              6/30/2018



29.5        Name and Address                                                                                                           From                  to
            EVAN BLUM                                                                    STRATEGIC FINANCIAL OFFICER                   6/1/2018              8/31/2018



29.6        Name and Address                                                                                                           From                  to
            EUGENE DAVIS                                                                 DIRECTOR                                      6/1/2018              3/29/2019



29.7        Name and Address                                                                                                           From                  to
            JAMES MURRAY                                                                 CHIEF FINANCIAL OFFICER                       11/1/2016             6/30/2018



29.8        Name and Address                                                                                                           From                  to
            SASCHA WITTLER                                                               CHIEF FINANCIAL OFFICER                       1/2019                8/11/2019


30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before ling this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans, credits on loans,
stock redemptions, and options exercised?
       No

       Yes. Identify below.

 Name and address of recipient                                             Amount of money or description and           Dates                         Reason for providing
                                                                           value of property                                                          the value

31.Within 6 years before ling this case, has the debtor been a member of any consolidated group for tax purposes?
       No

       Yes. Identify below.

 Name of the parent corporation                                                                                         Employer Identi cation number of the parent
                                                                                                                        corporation

32.Within 6 years before ling this case, has the debtor as an employer been responsible for contributing to a pension fund?
       No

       Yes. Identify below.

 Name of the pension fund                                                                                               Employer Identi cation number of the pension fund
              19-13866-smb                 Doc 2         Filed 12/05/19 Entered 12/05/19 20:22:26                                        Main Document
                                                                       Pg 17 of 17
Fill in this information to identify the case:

Debtor name: Solomon Acquisition Corp.

United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                               Check if this is an
Case number:
                                                                                                                                                               amended ling




WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result
in nes up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.
I declare under penalty of perjury that the foregoing is true and correct.

Executed on
  12/5/2019


/s/ BARRY KASOFF                                                                             BARRY KASOFF

Signature of individual signing on behalf of debtor                                          Printed name

CHIEF FINANCIAL OFFICER

Position or relationship to debtor


Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (O cial Form 207) attached?

     No

     Yes
